          Case 1:19-cv-10200-DJC Document 1 Filed 01/30/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

****************************************
                                       *
JANE DOE No. 101,                      *
               Plaintiff               *
                                       *
v.                                     *      C. A. No.
                                       *
TODD C. MCELROY,                       *
               Defendant               *
                                       *
****************************************

                                    COMPLAINT
                                           JURISDICTION

1.     The Court has jurisdiction over this action pursuant to 28 U.S.C. 1332, in that

       plaintiff, JANE DOE No. 101, is a citizen of the Commonwealth of

       Massachusetts, the defendant, TODD C. MCELROY, is a citizen of the State of

       Vermont, and the amount in controversy exceeds $75,000, exclusive of interest

       and costs.

2.     The Court has jurisdiction over the defendant TODD C. MCELROY, under

       Massachusetts General Laws, Chapter 223A, §3 (c), in that the defendant, at all

       relevant times, caused tortious injury by acts and omissions, in the

       Commonwealth of Massachusetts.

                                             PARTIES

3.     The plaintiff JANE DOE No. 101 ("JANE") is an individual residing in Essex

       County, Massachusetts.

4.     The defendant TODD C. MCELROY, M.D. ("MCELROY") is an individual residing
                                                1
        Case 1:19-cv-10200-DJC Document 1 Filed 01/30/19 Page 2 of 7



      at 2E Waldwinkle Way, Dover, Vermont.



                STATEMENT OF FACTS COMMON TO ALL CLAIMS

5.    At all times relevant to this action, the plaintiff JANE was a citizen of the

      Commonwealth of Massachusetts.

6.    In 2008, JANE was 23 years old, a student at Barnard College of Columbia

      University, in New York, and also an intern at Ridgecrest Investment

      Management, LLC, a hedge fund where defendant MCELROY was the CFO.

7.    MCELROY assumed the role of mentor and boss, offering to help pay for

      business courses, and aid her career.          During this time, JANE learned

      MCELROY had recently lost his brother, and with that disclosure started to feel

      more trusting of him. JANE babysat his children in the office and bought them

      presents. JANE spoke with him about her professional aspirations, and he

      continually stated he would help her.

8.    On or about October 6, 2008, MCELROY drugged, and then raped, JANE, while

      she was incapacitated.

9.    Plaintiff JANE awoke in different clothes, confused, sore, and with vaginal pain.

10.   JANE went into work and confronted MCELROY the next day, who admitted

      what he had done.

11.   MCELROY behaviors escalated with texts saying he was driving by JANE's

      apartment and that he was in love with her.

12.   JANE feared for her safety, and promptly quit her job without explanation to her


                                              2
        Case 1:19-cv-10200-DJC Document 1 Filed 01/30/19 Page 3 of 7



      employer, hurting any chance of recommendation or help with future job options.

      This caused JANE to develop extreme suicidal thoughts, depression and Post-

      Traumatic Stress Disorder.

13.   The mental trauma that resulted from the rape caused JANE's grades at

      Columbia to decline significantly, whereupon she decided to leave school and

      return to Massachusetts, where her family is located, in order to feel safe.

14.   In Massachusetts JANE attempted to finish schooling at Harvard Extension, but

      found PTSD and trauma too extensive and debilitating.

15.   JANE withdrew from friends and loved-ones, and became active with her eating

      disorder.

16.   Because JANE found it difficult to be around men, or stay in classrooms, she

      eventually left Harvard Extension.

17.   JANE went into therapy multiple times a week, but she continued to deteriorate

      from the trauma. It became medically necessary for her to enter inpatient

      treatment due to the severity of her anxiety and PTSD.

18.   Since then, defendant MCELROY has continuously attempted to contact JANE,

      and to harass her with unwanted protestations of contrition and affection,

      admissions, apologies, and a job offer.

19.   JANE made every effort to avoid any contact, including changing her email and

      telephone numbers, but MCELROY has continued to find ways to contact her in

      Massachusetts.

20.   Contact escalated in November, 2018, when MCELROY started sending text


                                            3
        Case 1:19-cv-10200-DJC Document 1 Filed 01/30/19 Page 4 of 7



      messages, stating his desire to turn himself in, and make amends, but then

      threatening suicide.

21.   JANE obtained a Restraining Order against MCELROY due to his continual

      harassment and threats.

22.   In spite of the 2018 Massachusetts Restraining Order, which has been served on

      MCELROY, and is presently in effect, he has continued to contact her.

23.   MCELROY has violated the Restraining Order on several occasions, most

      recently on December 20, 2018, by calling her home three times, twice at 5:00

      AM, and leaving a voicemail message, and also calling her cell phone at 9:43 PM

      and 12:43 AM.

24.   MCELROY has inflicted emotional distress in a number of ways. One of the most

      devastating for JANE is to claim that he will commit suicide if she does not talk to

      him, which she finds particularly distressing since she has met, and occasionally

      would watch, his young children while she interned at Ridgecrest Investments.

25.   JANE has had several mental health hospitalizations as a result of the emotional

      distress inflicted upon her by MCELROY, and has incurred medically related bills

      as a result, in excess of $500,000.

26.   This emotional distress, and the resultant hospitalizations, have caused JANE to

      suffer continual emotional upset and interfered with her education, her

      employment, her social relationships, and her daily activities of life.

27.   As a result of MCELROY's continuous harassments and assaults upon her,

      JANE has been seriously and permanently injured, and continues to suffer at


                                             4
         Case 1:19-cv-10200-DJC Document 1 Filed 01/30/19 Page 5 of 7



      present from psychological disease, which impairs and affects all aspects of her

      life.

                                  CLAIMS FOR RELIEF

                                     FIRST CLAIM

28.   Plaintiff realleges and incorporates herein the allegations contained in each and

      every other paragraph of this Complaint.

29.   Defendant MCELROY sexually assaulted and battered the plaintiff JANE. She

      suffered bodily harm, humiliation, severe emotional distress, and permanent

      psychological damages. She has incurred expenses and will likely incur future

      expenses for medical and psychological treatment, and has suffered loss of

      earning capacity.

                                   SECOND CLAIM

30.   Plaintiff realleges and incorporates herein the allegations contained in each and

      every other paragraph of this Complaint.

31.   Defendant MCELROY negligently inflicted emotional distress upon the plaintiff

      JANE. She suffered bodily harm, humiliation, severe emotional distress, and

      permanent psychological damages. She has incurred expenses and will likely

      incur future expenses for medical and psychological treatment, and has suffered

      loss of earning capacity.

                                     THIRD CLAIM

32.   Plaintiff realleges and incorporates herein the allegations contained in each and

      every other paragraph of this Complaint.


                                          5
        Case 1:19-cv-10200-DJC Document 1 Filed 01/30/19 Page 6 of 7



33.   Defendant MCELROY intentionally inflicted emotional distress upon the plaintiff

      JANE. She suffered bodily harm, humiliation, severe emotional distress, and

      permanent psychological damages. She has incurred expenses and will likely

      incur future expenses for medical and psychological treatment, and has suffered

      loss of earning capacity.

                                      FOURTH CLAIM

34.   Plaintiff realleges and incorporates herein the allegations contained in each and

      every other paragraph of this Complaint.

35.   Defendant MCELROY interfered with plaintiff JANE's rights under the constitution

      and laws of the United States, and under the constitution and laws of the

      Commonwealth of Massachusetts by threats, intimidation and coercion. He is

      liable to the plaintiff in accordance with G.L. c. 12, §11H and I. She suffered

      bodily harm, humiliation, severe emotional distress, and permanent psychological

      damages. She has incurred expenses and will likely incur future expenses for

      medical and psychological treatment, and has suffered loss of earning capacity.

                                       FIFTH CLAIM

36.   Plaintiff realleges and incorporates herein the allegations contained in each and

      every other paragraph of this Complaint.

37.   Defendant MCELROY has continued his tortious acts against the plaintiff JANE

      for more than ten (10) years.

38.   The plaintiff has not been able, on her own, to avoid the harm which defendant

      MCELROY continues to inflict upon her, or to deter the defendant by seeking


                                            6
         Case 1:19-cv-10200-DJC Document 1 Filed 01/30/19 Page 7 of 7



       judicial intervention.

39.    Wherefore, plaintiff requests the Court to exercise its equitable powers, to

       restrain the defendant’s continued assaults upon her.

                                  RELIEF REQUESTED

       The plaintiff demands judgment against the defendant MCELROY on each of the

Counts stated, in an amount which is fair, just and adequate for the injuries and

damages sustained, and the pain and suffering endured, plus interest and costs.

       The plaintiff further prays for temporary and permanent orders restraining the

defendant MCELROY from future contact with the plaintiff, and for such other and

further relief as the Court may grant.



             PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL CLAIMS.



                                               By her Attorney,

                                               /s/ Carmen L. Durso
                                               CARMEN L. DURSO, ESQUIRE
                                               BBO # 139340
                                               Law Office of Carmen L. Durso
                                               175 Federal Street, Suite 1425
                                               Boston, MA 02110-2287
                                               617-728-9123 / carmen@dursolaw.com
                                               January 25, 2019




                                           7
